EXHIBIT 10.1

SEPARATION AGREEMENT

AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”), dated June 1,
2012, is entered into by and between Burger King Corporation (the “Company”),
and Jonathan Fitzpatrick (“you”).

1. Separation from Employment. This Agreement contains the mutual resolution we
agreed upon regarding your separation from the Company and the benefits and
obligations associated with your separation. You acknowledge and agree that your
employment with the Company is hereby terminated, effective at the close of
business on June 1, 2012 (the “Separation Date”) and that, effective as of the
Separation Date, such termination has resulted in your “Separation from Service”
(within the meaning given to such term in Section 1.409A-1(h) of the regulations
(as amended) promulgated under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). You further acknowledge and agree that the
employment agreement dated as of October 25, 2010 between the Company and you,
as such agreement may have been amended (the “Employment Agreement”), is also
terminated as of the Separation Date. Each of the parties hereto waives such
party’s right to notice under the Employment Agreement, if any.

2. Separation Benefits. Without admission of any liability and in exchange for
the releases and covenants contained in this Agreement, subject to your
satisfaction of all of your covenants and agreements contained herein, the
Company agrees to provide you with the following payments and benefits (the
“Separation Benefits”):

(a) The Company will pay you $232,307.69 gross (the “Separation Payment”),
payable in equal, bi-weekly installment payments from June 4, 2012 through
December 31, 2012, following the end of the Revocation Period (as such term is
defined in Paragraph 17 below); provided that the Company’s obligation to pay
the Separation Payment shall immediately cease and you shall automatically
forfeit any further installments of the Separation Payment in the event you earn
any compensation or fees (whether or not paid currently) during the Severance
Period (as such term is defined in Paragraph 2(c) below) in connection with your
(i) employment with a subsequent employer or (ii) provision of services,
including consulting services, to any natural person, firm, partnership, limited
liability company, association, corporation, company, trust, business trust,
governmental authority or other entity. You must notify the Company within one
(1) week of your commencement of any such employment or provision of services,
and the Company’s obligation to pay the Separation Payment will cease as of the
first date of such employment or provision of services. It is intended that each
installment of the Separation Payment payable to you shall be treated as a
separate “payment” for purposes of Section 409A of the Code.

 

1



--------------------------------------------------------------------------------

(b) You will not be eligible to receive any payment under the Burger King
Corporation Annual Bonus Program for calendar year 2012.

(c) You may participate in continued group medical, dental and vision coverage
at the active employee rate, during the seven (7) month period following the
Separation Date (the “Severance Period”), provided that the Company’s obligation
to provide this continued coverage (i) is subject to you continuing to make your
portion of the monthly premium payments to AETNA; and (ii) shall immediately
cease in the event you become eligible for different coverage, and you must
notify the Company within one (1) week of becoming eligible for such different
coverage.

(d) You will be entitled to continued basic term-life insurance coverage at no
cost to you through (i) the end of the Severance Period; (ii) until the
effective date of any life insurance coverage obtained through a new employer;
or (iii) the date you refuse coverage from your new employer, whichever is
sooner (you must notify the Company within one (1) week of becoming eligible for
life insurance coverage); and if currently enrolled, continued optional life
insurance coverage, provided that you continue to make the applicable monthly
premium payments to the Company.

3. Other Payments & Benefits.

(a) Vacation Pay. You will receive a lump sum payment as compensation for all of
your eligible but unused vacation days for the 2012 fiscal year in accordance
with the Company’s vacation policy. Please complete and sign a Vacation Tracking
Form in the form attached as Schedule 1, have it approved by your supervisor and
submit the completed form to Jill Granat, General Counsel, within two
(2) business days from your Separation Date. Such lump sum payment shall be paid
to you no later than the 15th day of the third calendar month following the end
of the year in which the Separation Date occurs.

(b) Benefit Continuation. Following the Severance Period and subject to the
COBRA rules, you may be entitled to continue your medical, dental and vision
coverage for up to eighteen (18) months through COBRA, in accordance with the
COBRA rules. Details of such coverage and rules will be mailed to you under
separate cover.

(c) 401(k). If you are a participant in the Company’s Savings Plan (“401(k)”),
your contributions to, and the Company’s matching contributions on your behalf
to, the 401(k) account will cease as of your Separation Date. Detailed
information regarding the treatment or continuation of your 401(k) account can
be obtained by calling Merrill Lynch at 888-637-4252.

(d) Pension Plan. If you are a participant in the Burger King Retirement Plan
(“Pension Plan”), you will retain your rights to any vested benefits under such
Pension Plan as of the Separation Date, if any, in accordance with the official
terms of the Pension Plan. You will be notified within 120 days following the
Separation Date of the benefits amount you are entitled to under the Pension
Plan.

 

2



--------------------------------------------------------------------------------

(e) Executive Retirement Program. If you are a participant in the Executive
Retirement Program (“Retirement Program”), you will retain your rights to any
vested amounts thereunder as of the Separation Date, if any, in accordance with
the terms of the Retirement Program, but additional accruals shall cease
immediately as of the Separation Date. Any such vested amounts will be
distributed to you in accordance with the Retirement Program rules and will be
subject to any applicable requirements of Section 409A of the Code. The Company
shall use reasonable efforts to comply with Section 409A of the Code as to the
timing, form and amount of any distribution to you under the Retirement Program,
including the imposition of a six (6) month delay or suspension (if applicable)
of any distribution under the Retirement Program.

(f) Equity Plan Benefits.

(i) You acknowledge and agree that all options awarded to you in respect of the
common stock of Burger King Worldwide Holdings, Inc. are hereby forfeited.

(ii) As soon as practicable following the Separation Date, you will receive the
balance of the funds currently being held in trust with respect to the
cancellation of your August 26, 2010 equity grant relating to the common stock
of Burger King Holdings, Inc. In accordance with the Merger Agreement (as
defined in the Employment Agreement), this amount represents sixty percent
(60%) of the cash value of this equity grant, less any amounts that have already
been distributed to you.

(g) Tax Preparation The Company will pay the cost of preparation of your
individual tax returns for the 2012 U.S. and Swiss tax years, provided that such
preparation is done through the Company’s designated tax provider and that you
provide the tax preparer with all information and documentation on a timely
basis. If your Swiss tax appeal that is currently pending is not resolved on or
by December 31, 2012, then the Company will also pay the cost of preparation of
your individual tax returns for the 2013 U.S. and Swiss tax years subject to the
same conditions as the tax returns for the 2012 tax year.

(h) Tax Equalization. You have been provided with tax equalization in connection
with your temporary international assignment to Switzerland. The tax
equalization process is described in that certain assignment letter among the
Company, Burger King Europe GmbH and you, dated July 14, 2009. The assignment
letter has terminated; however, tax equalization calculations will continue to
be prepared by a Company-designated tax consultant for all applicable periods
through the Separation Date, and any benefit/refund generated on your United
States individual income tax return from any credits resulting from payments of
Swiss income tax paid by the Company or any of the Releasees through or
subsequent to the Separation Date are the property of the Company or the
Releasee, as applicable. You agree to execute and deliver to the Company any and
all documents necessary to designate the Company or Releasee, as applicable, as
the party to which any refunds relating to Swiss income taxes will be paid. If
no such documents are necessary or for any reason are not executed and delivered
as required in the immediately preceding sentence, then any

 

3



--------------------------------------------------------------------------------

payments due to the Company must be settled within 30 days of your receipt of
the applicable refund, and you authorize the Company to deduct outstanding
balances from any payments due to you hereunder in order to collect unpaid
balances.

(i) Tax Credits. Any tax credits for taxes paid by the Company which reduce your
income tax liability before, during or subsequent to your temporary
international assignment are owned/utilized by the Company. The Company retains
the tax benefit for utilization of the tax credit, and the Company may elect to
keep you in the tax equalization program and continue to pay for the preparation
of your United States income tax return in order to utilize the credit.

(j) Except as specifically set out herein, all other benefits shall cease as of
the Separation Date.

4. Payments and Accord and Satisfaction.

(a) All payments and benefits under this Agreement shall be subject to
applicable tax and employment withholdings. You acknowledge and agree that,
other than as specifically set forth in this Agreement, you are not due any
compensation or benefits, including without limitation compensation for unpaid
salary, unpaid bonus, commissions, severance, or accrued or unused vacation time
or vacation pay, arising from or relating to your employment with the Company or
the termination of your employment.

(b) Similarly, the Separation Benefits (and any other payments contemplated
hereunder) will be made by the Company using such method of payment as it may
determine in its discretion, including without limitation, by direct deposit to
your bank account unless you specifically advise the Company in writing that you
do not want payments made via direct deposit. Unless you advise the Company’s
Payroll Department in writing of any changes to your banking information, any
payments by direct deposit shall be into such bank account as is currently on
file with the Payroll Department.

(c) You further agree to authorize the Company to deduct from your Separation
Benefits (to the extent applicable) any payments due for underpayment of
medical, dental and/or vision coverage incurred prior to the commencement of the
Separation Benefits.

5. General Release of All Claims. In consideration of the agreements set forth
herein and other good and valuable consideration, you, on your own behalf and on
behalf of your successors, heirs, beneficiaries, agents, assigns, and
representatives (collectively, the “Releasors”) voluntarily, knowingly, and
willingly covenant not to sue or bring any action or other proceeding of any
nature against, and fully release, the Company, and its parents, subsidiaries,
predecessors, affiliated entities, successors and assigns, together with each of
those entities’ respective current and former owners, officers, directors,
partners, shareholders, employees, agents, representatives, fiduciaries,
insurers and reinsurers, franchisees and administrators, both individually and
in their business capacity (collectively, the “Releasees”), from any

 

4



--------------------------------------------------------------------------------

and all known and unknown claims, complaints, causes of action, demands or
rights of any nature whatsoever which any Releasor now has or in the future may
have against any Releasee (“Actions”) of whatever kind or nature arising out of
any actions, inactions, conduct, decisions, behavior, or events occurring on or
prior to the date Employee signs this Agreement, whether known or unknown,
including without limiting the generality of the foregoing, any and all claims
of discrimination, harassment, whistle blowing or retaliation in employment
(whether based on federal, state or local law, statutory or decisional),
including without limitation, all claims under The Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act of 1964,
as amended, the Americans with Disabilities Act, the Civil Rights Act of 1991,
the Reconstruction Era Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Rehabilitation Act of 1973, the Equal Pay Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan), the Worker Adjustment and
Retraining Notification Act, the employee (whistleblower) civil protection
provisions of the Corporate and Criminal Fraud Accountability Act
(Sarbanes-Oxley Act), the Florida Civil Rights Act of 1992 f/k/a Human Rights
Act of 1977, the Florida Private Whistle-Blower Act (Fla. Stat. § 448.101 et
seq), the Florida Public Whistle-Blower Act (Fla. Stat. § 112.3187 et seq.), the
Florida Equal Pay Act, unpaid wages under Fla. Stat. § 448.08, retaliation
claims under the Workers’ Compensation Law (Fla. Stat. § 440.205), and waivable
rights under the Florida Constitution, any other federal, state, or local law,
regulation or ordinance; and any theory of libel, slander, breach of contract
(oral or written, express or implied), wrongful discharge, detrimental reliance,
intentional infliction of emotional distress, tort, or any other theory under
the common law or in equity; and any actions for uncompensated expenses,
severance pay, incentive pay, or any other form of compensation or benefits.

6. No Admission of Wrongdoing. By entering into this Agreement, you agree that
the Releasees do not admit any wrongdoing or violation of any law. The existence
and execution of this Agreement shall not be considered, and shall not be
admissible in any proceeding, as an admission by the Releasees of any liability,
error, violation, or omission.

7. No Other Claims. You affirm that you are not a party to, and have not filed
or caused to be filed, any claim, complaint, or action against any Releasee in
any forum. You also affirm that you have been paid and/or have received all
leave (paid or unpaid), compensation, wages, bonuses, severance or termination
pay, commissions, notice period, and/or benefits under any benefit plan, program
or policy of the Company or its affiliates to which you may be entitled, that
you have not worked any uncompensated time (regular or overtime), and that no
other remuneration or benefits are due to you, except as provided in this
Agreement. You furthermore affirm that you have no known workplace injuries or
occupational diseases and have been provided any and all leave requested under
the Family and Medical Leave Act or related State or local leave or disability
accommodation laws. You affirm that you have not complained of, and are not
aware of, any fraudulent activity or any act(s) which would form the basis of a
claim of fraudulent or illegal activity by the Company or its officers, and that
you have disclosed to the Company any information you have concerning any
conduct

 

5



--------------------------------------------------------------------------------

involving the Company, any of its affiliates or any of their respective
employees that you have any reason to believe may be unlawful. You hereby waive
any right that you may have to reinstatement with Releasees, and further agree
not to seek employment with Releasees in the future.

8. Taxes. You agree that you are responsible for all applicable taxes and
contributions relating to the payments and benefits under this Agreement. You
understand and agree that the Company is providing you with no representations
regarding tax obligations or consequences that may arise from this Agreement.

9. Restrictive Covenants. You acknowledge that, in the course of your
association with the Company, you had a prominent role in the management of the
business and you have established and developed relations and contacts with the
franchisees, customers and/or suppliers of the Company and its affiliates
throughout the world, all of which constitute valuable goodwill of, and could be
used by you to compete unfairly with, the Company and its affiliates. You also
recognize that you had access to and became familiar with or exposed to
Confidential Information (as defined below), in particular, trade secrets,
proprietary information, customer lists, and other valuable business information
of the Company pertaining or related to the quick service restaurant business.
You acknowledge that the Company has an interest in protecting its investment in
its valuable, special, unique and extraordinary contacts, goodwill, knowledge,
and Confidential Information. You agree that you could cause grave harm to the
Company if you, among other things, work for the Company’s competitors, solicit
the Company’s employees away from the Company, solicit the Company’s
franchisees, make disparaging remarks about the Company, or misappropriate or
divulge the Company’s Confidential Information and that, consequently, the
Company has legitimate business interests in protecting its good will and
Confidential Information. As such, you agree to the following:

(a) Survival of Restrictive Covenants; Non-Competition. You agree that
Paragraphs 9(a), 9(b) and 9(c) of the Employment Agreement remain in full force
and effect, will survive termination of the Employment Agreement and are
incorporated into this Agreement as if fully set forth herein.

(b) Non-Disparagement. You agree not to directly or indirectly take any actions
or make any statements that criticize, ridicule, disparage or are otherwise
derogatory to the Company or any of the Releasees or any of their respective
products or services, advertising or marketing programs, financial status or
businesses, or that damage or is intended to damage the Company or any of the
Releasees in any of their respective business relationships, or encourage the
making of such statement or the taking of such actions by someone else.

(c) Confidential and Proprietary Information. You agree that the terms of this
Agreement are confidential and that you shall not disclose any information
contained in this Agreement to any person, other than (A) to your lawyer,
financial advisor or immediate family members, (B) to enforce this Agreement or
(C) to respond to a valid subpoena or other legal process. If you do tell your
lawyer, financial advisor or immediate family members about this Agreement or
its contents, you must

 

6



--------------------------------------------------------------------------------

immediately tell each such individual that he or she must keep such information
confidential as well. Notwithstanding the foregoing, you also shall be permitted
to disclose the covenants contained in this Paragraph 9 to any prospective
employers. Upon inquiry regarding the subject matter contained in this Agreement
or regarding the Agreement, you shall either not respond or state only that the
matter has been resolved.

(d) Return of the Company Property; Work Product.

(i) As of the Separation Date, and before the Company is obligated to provide
you with any portion of the Separation Benefits, you shall return to the Company
all of the property of the Company and its affiliates, including without
limitation all materials or documents containing or pertaining to Confidential
Information, and including without limitation, any Company car, all computers
(including laptops), keys, PDAs, Blackberries, credit cards, facsimile machines,
televisions, card access to any Company building, customer lists, computer
disks, reports, files, e-mails, work papers, Work Product (as defined below),
documents, memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which you used, received or prepared, helped prepare or supervised the
preparation of in connection with your employment with the Company. You agree
not to retain any copies, duplicates, reproductions or excerpts of such material
or documents.

(ii) You agree that all of your work product (whether created solely or jointly
with others, and including any intellectual property or moral rights therein),
given, disclosed, created, developed or prepared in connection with your
employment with the Company (“Work Product”) shall constitute “work made for
hire” (as that term is defined under Section 101 of the U.S. Copyright Act, 17
U.S.C. § 101), and shall be the sole and exclusive property of the Company. In
the event that any such Work Product is deemed not to be a “work made for hire,”
or does not vest by operation of law as the sole and exclusive property of the
Company, you hereby irrevocably assign, transfer and convey to the Company,
exclusively and perpetually, all right, title and interest which you may have or
acquire in and to such Work Product throughout the world. The Company and its
affiliates or their designees shall have the exclusive right to make full and
complete use of, and make changes to all Work Product without restrictions or
liabilities of any kind, and you shall not have the right to use any such
materials, other than within the legitimate scope and purpose of your employment
with the Company. You shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to any Work Product and any industrial or intellectual property rights
therein (including full cooperation in support of any Company applications for
patents and copyright or trademark registrations).

(e) Breach of This Agreement and Equitable Relief.

(i) You acknowledge and agree that a breach by you of this Paragraph 9 of this
Agreement shall be deemed a material breach of this Agreement

 

7



--------------------------------------------------------------------------------

and that remedies at law will be inadequate to protect the Company and its
affiliates in the event of such breach, and, without prejudice to any other
rights and remedies otherwise available to the Company, you agree to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm, plus attorneys’ fees and
costs to enforce these provisions. You expressly waive any security that might
otherwise be required in connection with such relief.

(ii) You further acknowledge and agree that the Company’s obligation to pay you
any amount or provide you with any benefit or right pursuant to this Agreement
is subject to your compliance with your obligations under Paragraphs 9(a), 9(b)
and 9(c) of the Employment Agreement and Paragraph 9 of this Agreement, and that
in the event of a breach by you of any provision of Paragraphs 9(a), 9(b) and/or
9(c) of the Employment Agreement and/or Paragraph 9 of this Agreement, you shall
be deemed to have been terminated for cause. Similarly, if, at any time
subsequent to the execution of this Agreement, it is determined by the Company
in good faith that your employment could have been terminated for cause under
Paragraph 8(b) of the Employment Agreement, then, in accordance with Paragraph
8(b) of the Employment Agreement, at the Company’s discretion, you shall be
deemed to have been terminated for cause. Upon your breach of any provision of
Paragraph 9 or any other deemed termination for cause in accordance with this
Paragraph 9(e), (a) you shall be obligated to immediately repay to the Company
all amounts and benefits theretofore paid to or received by you pursuant to
Paragraph 2 of this Agreement; and (b) you shall forfeit any further payments or
benefits under this Agreement. You further agree that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any provision of Paragraphs 9(a), 9(b)
and/or 9(c) of the Employment Agreement and/or Paragraph 9 of this Agreement
were breached.

(f) Scope of Agreement. The parties hereby agree that the period, scope and
geographical areas of restriction imposed upon you by the provisions of this
Paragraph 9 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that the provisions of this Paragraph 9
relating to the area of restriction, the period of restriction, or the scope of
restriction, shall be deemed to exceed the maximum area, period of time or scope
which a court of competent jurisdiction would deem enforceable, said area,
period of time and scope shall, for purposes of this Agreement, be deemed to be
the maximum area or period of time or scope which a court of competent
jurisdiction would deem valid and enforceable.

(g) Toll Provision. In the event you shall violate any provision of this
Paragraph 9 as to which there is a specific time period during which you are
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, such violation shall toll the running of
such time period from the date of such violation until such violation shall
cease.

 

8



--------------------------------------------------------------------------------

(h) Confidentiality. In the event the Company applies to seal any papers
produced or filed in any judicial proceedings to preserve confidentiality, you
hereby specifically agree not to oppose such application and to use your best
efforts to join such application.

(i) Cooperation. You agree to cooperate with the Company in its defense in any
investigation, litigation or administrative proceeding, including any charges or
claims filed against it by current or former employees regarding matters
occurring during your employment. The Company shall fully reimburse you for
reasonable out-of-pocket expenses incident to such cooperation provided they are
properly documented.

(j) Resignation upon Termination. This Agreement represents your resignation
from all board and board committee memberships and other positions which you
hold with the Company, Holdings and all of their subsidiaries and affiliates,
effective as of [the Separation Date]. You agree to execute and return to the
Company, within two (2) business days following the execution of this Agreement,
a letter in the form attached as Schedule 2, which separately confirms your
resignation from such positions.

10. Company’s Right of Set-Off. If you have any outstanding debt, obligation, or
other liability representing an amount owing to the Company or any of its
Affiliates at any time that you are entitled to payment of Separation Benefits
under this Agreement, then the Company or its Affiliates, to the extent
permitted by applicable law (including, without limitation, Section 409A of the
Code), may offset such amount so owing against the unpaid balance of the
Separation Benefits otherwise payable.

11. Assignment; Severability.

(a) You expressly agree that this Agreement shall be assignable by the Company
to a successor to any of the businesses of the Company and you hereby expressly
consent to such assignment.

(b) In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect excluding the
general release language, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event that one or more terms or provisions of this Agreement are deemed invalid
or unenforceable by the laws of Florida or any other state or jurisdiction in
which it is to be enforced, by reason of being vague or unreasonable as to
duration or geographic scope of activities restricted, or for any other reason,
the provision in question shall be immediately amended or reformed to the extent
necessary to make it valid and enforceable by the court of such jurisdiction
charged with interpreting and/or enforcing such provision. You agree and
acknowledge that the provision in question, as so amended or reformed, shall be
valid and enforceable as though the invalid or unenforceable portion had never
been included herein.

 

9



--------------------------------------------------------------------------------

12. Other Claims. The existence of any claim or cause of action by you against
the Company, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the restrictive
covenants set forth in this Agreement but shall be claimed and litigated
separately.

13. Entire Agreement and Waiver. Effective as of the Separation Date, this
Agreement (including all attachments and schedules hereto) constitutes the
entire agreement between you and the Company with respect to your termination of
employment, and supersedes all other correspondence, offers, proposals,
promises, agreements or arrangements relating to the subject matter contained
herein, including without limitation, the Employment Agreement. The failure of
any party to at any time enforce any of the provisions of this Agreement shall
not be deemed or construed to be a waiver of any such provisions, nor in any way
affect the validity of this Agreement or any provision hereof or the right of
either of the parties to thereafter enforce each and every provision of this
Agreement. You acknowledge that you have not relied on any representation,
promises, or agreements of any kind made in connection with the decision to sign
this Agreement, except for those set forth in this Agreement.

14. No Modification. This Agreement may not be changed unless the changes are in
writing and signed by you and a proper representative of the Company.

15. Governing Law. The terms of this Agreement shall for all purposes be
enforced, governed by, and construed in accordance with the laws of the State of
Florida without regard to Florida’s conflict of laws principles, except to the
extent governed by the Employee Retirement Income Security Act of 1974 (ERISA).

16. Dispute Resolution. With respect to any claims or disputes arising under or
in connection with this Agreement, you agree to attempt in good faith to resolve
such claim or dispute informally through discussions with appropriate Company
personnel. If you believe your efforts are unsuccessful, you shall submit your
claim in writing to the Vice President, Total Rewards, U.S. Restaurant Support
Center, who will respond to you within twenty-one (21) days from receiving your
claim. If after completing the above procedures, you disagree with the
Committee’s or the Vice President, Total Rewards’ determination, the Company and
you agree that the dispute or claim shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be held in Miami, Florida, and conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration, with the additional proviso that all steps necessary to ensure
the confidentiality of the proceedings and the arbitrator’s award will be added
to the basic rule requirements, except that (a) in the process of selecting an
arbitrator, the parties may strike names from AAA’s list of arbitrators only for
good cause and (b) depositions, if permitted by the arbitrator, shall be limited
to a maximum of one (1) per party and to a maximum of four (4) hours in
duration. The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Paragraph 9 of this
Agreement. Both parties expressly agree to waive their right to have a circuit
court determine the issue of attorneys’ fees pursuant to § 682.11, Fla. Stat.
Judgment upon the award rendered by the arbitrator may be

 

10



--------------------------------------------------------------------------------

entered in any court having jurisdiction thereof. Both parties agree that no
other forum other than a mutually agreed upon one or the American Arbitration
Association will be utilized to resolve any dispute and the resort to any other
forum is a breach of this Agreement.

17. Revocation Period. You may revoke this Agreement within the seven (7) day
period following its execution by you. Any revocation must be submitted, in
writing, to Burger King Corporation, Attn: Jill Granat, General Counsel, at 5505
Blue Lagoon Drive, Miami, Florida 33126 and must state, “I hereby revoke my
acceptance of my Agreement.” If the last day of the revocation period is a
Saturday, Sunday or legal holiday recognized by the State of Florida, then such
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. Payment of the Separation Payment will
commence in accordance with Sub-Paragraph 2(a) as soon as practicable following
the expiry of the seven (7) day revocation period hereunder (the “Revocation
Period”), but in no event more than sixty days after your Separation Date.

18. Waiver. By signing this Agreement, you acknowledge that:

(a) You have carefully read and understand this Agreement;

(b) The Company advised you to consult with an attorney and/or any other
advisors of your choice before signing this Agreement;

(c) You understand that this Agreement is LEGALLY BINDING and by signing it you
give up certain rights;

(d) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

(e) As set forth in Paragraph 5 herein, you KNOWINGLY AND VOLUNTARILY RELEASE
the Releasees from any and all claims you may have, known or unknown, in
exchange for the benefits you have obtained as of the date you sign this
Agreement, and that these benefits are in addition to any benefit you would have
otherwise received if you did not sign this Agreement;

(f) You have been given at least twenty-one (21) days to review and consider
your rights and obligations under this Agreement (although you may voluntarily
choose to sign this Agreement earlier) and to consult with an attorney of your
choice;

(g) You may revoke this Agreement within the seven (7) day period following your
execution of this Agreement; and

(h) The General Release in this Agreement includes a WAIVER OF ALL RIGHTS AND
CLAIMS you may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. §621 et seq.), as amended by the Older Workers’ Benefit Protection Act.

 

11



--------------------------------------------------------------------------------

19. Counterparts and Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

20. Binding Effect. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

21. Interpretation. The parties agree that all provisions of this Agreement
shall be construed according to their fair meaning and not strictly against
either party, it being agreed that all parties have participated in the
preparation of all provisions of this Agreement. Nothing in this Agreement shall
be construed to prevent either party from responding truthfully to a valid
subpoena, from filing a charge with, or participating in, any investigation
conducted by a governmental agency and/or responding as otherwise required by
law. You agree that you will not seek or accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived herein. You agree that you shall pay the attorneys’ fees incurred by the
Company (if it is the prevailing party), in the event the Company is required to
invoke this Agreement in defense to any claim or action brought by you and/or in
the event it is necessary for the Company to bring an action or file a
counterclaim to enforce this Agreement. Any claim or counterclaim by the Company
to enforce this Agreement shall not be deemed retaliatory.

22. Evidence. The parties agree that this Agreement may be used as evidence only
in a subsequent proceeding in which any of the parties allege a breach of this
Agreement.

23. Section 409A of the Code.

The intent of the Company is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.

It is intended that each installment, if any, of the payments and benefits, if
any, provided to you pursuant to the terms and conditions of this Agreement
shall be treated as a separate “payment” for purposes of Section 409A of the
Code. The Company shall not have the right to accelerate or defer the delivery
of any such payments or benefits except to the extent specifically permitted or
required by Section 409 of the Code.

All reimbursements and in-kind benefits provided to you under this Agreement are
intended to be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements or in-kind
benefits are subject to Section 409A of the Code. All expenses or other
reimbursements paid pursuant hereto that are taxable income to you shall in no
event be paid later than the

 

12



--------------------------------------------------------------------------------

end of the calendar year next following the calendar year in which you incur
such expense or pay such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

IN WITNESS WHEREOF, you and the Company hereto knowingly and voluntarily
executed this Agreement as of the date first written above:

 

JONATHAN FITZPATRICK     BURGER KING CORPORATION /s/ Jonathan Fitzpatrick    
By: /s/ Jill M. Granat Date: June 24, 2012     Date: June 24, 2012

 

 

 

13